Citation Nr: 1021508	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness. 

4.  Entitlement to service connection for a stomach disorder, 
to include as due to undiagnosed illness. 

5.  Entitlement to service connection for a left ankle 
disorder. 

6.  Entitlement to service connection for a disability of the 
left Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 12, 1989 to July 
11, 1993.  He was also a member of the Army National Guard 
from July 12, 1993 to May 2, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision, by the 
Milwaukee, Wisconsin, Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for a 
hearing loss disability, service connection for tinnitus, 
service connection for chronic headaches, service connection 
for a stomach disorder, service connection for a left ankle 
disorder, and service connection for a disability of the left 
Achilles tendon.  In October 2007, the Veteran testified at a 
hearing before a Decision Review Office (DRO) at the RO.  A 
transcript of the hearing is associated with the claims 
folder.  

On March 24, 2010, the Veteran appeared at the Milwaukee RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2009).  At his 2010 Board hearing, the veteran 
withdrew a claim of service connection for PTSD.  


REMAND

A.  Hearing Loss and Tinnitus

The Veteran is seeking service connection for hearing loss, 
which he believes developed as a consequence of service.  The 
Veteran testified before the Board that his hearing loss is a 
result of being exposed to loud noises from firing of tank 
guns.  The Veteran indicated that as an armored crewman, he 
was a loader and a driver; consequently, he experienced much 
tank fire and rocket launch noise.  The Veteran also reported 
that there was a constant humming from the tank itself as 
well as constant radio chatter.  He has testified that he has 
noticed hearing loss and tinnitus.

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of these claims.  At his entry 
examination in June 1989, an audiometric examination revealed 
pure tone thresholds of 10, 0, 5, 0, 0, and 0 decibels in the 
left ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz 
levels.  An audiometric examination, conducted in April 1990, 
revealed pure tone thresholds of 15, 30, 10, 30, 25 and 30 
decibels in the left ear at the 500, 1000, 2000, 3000, 4000 
and 6000 Hertz levels.  It was noted that the Veteran was 
routinely exposed to hazardous noise.  Such changes in 
audiometric results suggests a worsening of hearing acuity 
during service even if, by April 1990, the Veteran did not 
meet the definition of impaired hearing under 38 C.F.R. 
§ 3.385 (2009).  (For the purpose of applying laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory threshold for a least 3 of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.)  To ascertain whether military service indeed had 
an effect on left ear hearing acuity that now results in 
impaired hearing under § 3.385, an examination is required.

As for his right ear, audiometric examination in June 1989 
revealed pure tone thresholds of 0, 0, 40, 30, 40 and 50 
decibels in the right ear at the 500, 1000, 2000, 3000, 4000 
and 6000 Hertz levels.  An audiometric examination, conducted 
in April 1990, revealed pure tone thresholds of 5, 0, 5, 10, 
15 and 30 decibels in the right ear at the 500, 1000, 2000, 
3000, 4000 and 6000 Hertz levels.  It was noted that the 
Veteran was routinely exposed to hazardous noise.  The 
service treatment records show that the Veteran was seen in 
April 1992 with complaints of decreased hearing and right ear 
pain; he also complained of congested right ear.  The 
assessment was wax in the right ear.  

The evidence of record reveals that the Veteran was seen at a 
VA clinic in January 2008, at which time he complained that 
he was having right ear pain.  He noted a muffled sensation.  
On examination, he had light reflex dull in the right ear.  
The assessment was allergies, right ear pain resolved.  The 
Veteran was again seen in April 2009 with complaints of right 
ear pain and hearing loss.  He complained of a muffled sound 
in the right ear for the past 6 months; he had no pain and no 
discharge from the ear.  The Veteran reported having similar 
problems in the past, which were improved with use of 
antihistamine.  The assessment was hearing loss, right ear.  

The Board acknowledges that the Veteran's service treatment 
records do not show a right ear hearing loss during service.  
However, the absence of a hearing disability during service 
is not always fatal to a service connection claim.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection 
for hearing loss may be granted where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination in order to obtain a competent medical 
opinion as to whether any hearing loss or tinnitus is due to 
the noise exposure experienced by the Veteran in service.  



B.  Headaches and Stomach Disorder

The Veteran indicated that his military duties included 
guarding burning oil fields for one month.  At his hearing in 
March 2010, the Veteran maintained that his stomach disorder 
and headaches are due to his Gulf War service.  The Veteran 
indicated that he had several missions in Iraq; during those 
times, his duty was to guard the oil fields which had been 
set on fire.  The Veteran stated that he inhaled unknown 
fumes and chemicals from those burning oil fields.  The 
Veteran also reported that, during the six months he was in 
Iraq, there were frequent dust storms.  The Veteran indicated 
that he was no less than 5,000 yards away from those oil 
fields.  The Veteran reported having headaches after scud 
missile alerts; he recalled being anxious and nervous as a 
result of those alerts and suffering from headaches 
afterwards.  The Veteran indicated that he also had frequent 
bouts of diarrhea during service.  The Veteran noted that he 
had an upcoming examination scheduled for evaluation of his 
stomach.  

The Veteran was seen on September 7, 2006 with complaints of 
severe headaches off and on for the past 3 weeks.  He stated 
that he had had cluster headaches in the past but not quite 
this bad.  The examiner stated that these headaches were 
likely due to atypical migraine due to the nature of the 
presentation, chronicity, and frequency.  During a clinic 
visit in March 2007, the Veteran complained of headaches.  
The Veteran reported a history of headaches intermittently 
for the last 10 years; he stated that they occurred in the 
occipital region and were piercing.  Neurological evaluation 
was negative.  The assessment was history of headaches and 
history of panic attacks.  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a) (1) (2009).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi-symptom illness.  

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a) (2) (ii).  

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a) (2) (C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a) (3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a) (4).  

The Veteran maintains that he has headaches and a stomach 
disorder manifested by diarrhea stemming from undiagnosed 
illness attributable to his active service in the Persian 
Gulf.  

The Veteran has not been provided with a VA examination in 
order to ascertain whether the conditions for which the 
Veteran seeks service connection are at least as likely as 
not etiologically related to service, or whether any of the 
Veteran's claimed disorders constitute a qualifying chronic 
disability under 38 C.F.R. § 3.317.  As such, a comprehensive 
VA examination and opinion are required in this case.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (4) (2009).  



C.  Left Ankle and Left Achilles Tendon

The Veteran testified that he injured his left ankle while on 
guard duty during a weekend drill with the National Guard in 
1995.  

The Veteran was seen on April 16, 1995, with complaints of 
pain in the left ankle for the previous month.  The Veteran 
reported a history of ankle sprain 6 years earlier.  He now 
complained of a one-month history of left lower leg and ankle 
pain.  The impression was left tibia and fibula with 
synostosis distally.  He was referred to an orthopedic clinic 
for evaluation; the assessment was old Achilles tendon 
rupture.  

The Veteran was seen in May 2007 with complaints of having 
had an old injury to the left ankle and that he strained his 
left ankle that morning; he stated that he was sent for an x-
ray and was told that his tibia and fibula bones were fused.  
He denied prior bone fracture, but he did report having 
Achilles tendon rupture treated at a Louisville VA facility 
in 1995; he was now wearing ankle support.  No current pain 
was reported.  X-ray study of the ankle revealed solid distal 
tibiofibular osseous arthrodesis.  The assessment was 
tibulofibular arthrodesis, most likely congenital, with no 
current evidence of degenerative joint disease of the joint; 
and left ankle sprain.  

An x-ray study of the left ankle, dated May 21, 2007, 
revealed calcification of the distal aspect of the 
interosseous ligament affecting the distal tibial and fibula 
consistent with old trauma with myositis; and calcifications 
in the distribution of the Achilles tendon suggesting old 
Achilles tendon injury or calcified tendonitis.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The type of evidence that "indicates" that a current 
disability "may be associated" with military service includes 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  

In light of the above evidence, the Board finds that the RO 
must determine the Veteran's periods of active duty for 
training (ACDUTRA) and inactive duty training, if any.  After 
these dates have been established, the appellant must be 
afforded VA examinations.  The Veteran specifically testified 
that he injured his left ankle during a weekend drill in the 
National Guard in 1995; he indicated that he continued to 
experience problems with his left ankle.  Based upon his 
competent lay observations, he must be afforded a VA joints 
examination.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999) (holding that Veteran was competent to testify 
regarding continuous knee pain since service); see also 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) 
(holding that Veteran was competent to report hip disorder, 
pain, rotated foot and limited duty).  Based on the evidence 
discussed above, the Board believes the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of his left ankle disorder(s).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions:

1.  The AOJ should ask the Veteran to 
specify the date(s) he injured his left 
ankle and where the injury occurred.  
Thereafter, the AOJ should again contact 
the appropriate federal agency(ies) in an 
attempt to obtain any service records 
related to Army National Guard service, 
and to verify the dates of service, to 
include any periods of active duty, 
ACDUTRA and inactive duty training.  
Records solely showing the accumulation 
of points for retirement are not 
sufficient; there must be evidence of the 
dates that the appellant actually was 
serving on ACDUTRA or in an inactive duty 
training status, if any.  If during his 
service with the National Guard, the 
Veteran had no periods of ACDUTRA or 
inactive duty training, this must be 
specified.  In addition to any other 
potential avenues for obtaining the 
Veteran's records, the AOJ should 
complete the following:

Contact the Wisconsin Office of the 
Adjutant General again to obtain any 
available service records for the 
Veteran's time in the Army National 
Guard.  These dates should include the 
time frame from July 1993 through July 
1998.  

2.  The AOJ should arrange for the 
Veteran to undergo a VA Audiological 
examination.  The entire claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be accomplished, 
including audiometric testing necessary 
to apply 38 C.F.R. § 3.385.  The examiner 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that any current hearing 
loss (right or left ear) had its onset 
during the Veteran's military service, or 
is otherwise causally related to any 
incident thereof, to include noise 
exposure or other acoustic trauma.  The 
examiner should also provide an opinion 
on the question of whether tinnitus is 
attributable to military service.  
Complete rationale should be given for 
all opinions reached.  

3.  The AOJ should also schedule the 
Veteran for VA examinations to determine 
the etiology of any disability manifested 
by headaches and a stomach disability.  A 
complete history of the claimed disorders 
should be obtained from the Veteran.  The 
claims folder must be made available and 
reviewed by the examiner.  All indicated 
tests should be performed and all 
clinical findings should be reported in 
detail.  The examiner is requested to 
provide an opinion as to whether the 
Veteran has any disability manifested by 
headaches or stomach problems.  An 
opinion should be provided as to the 
nature, date of onset, and etiology of 
each of the Veteran's asserted 
disabilities found on examination.  

The examiner should state whether any 
current headaches and/or stomach disorder 
found on examination had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
must also indicate whether the Veteran 
has any such manifestations that by 
history, physical examination and 
laboratory tests cannot be attributed to 
any known clinical diagnosis or 
diagnoses.  If the manifestations are 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
that the diagnosed condition is related 
to or had its onset in service.  A 
complete rationale should be provided for 
any opinion expressed.  

4.  The AOJ should schedule the Veteran 
for a VA joints examination for the 
purpose of determining the nature and 
etiology of any current left ankle 
disorder found and any disability 
involving the left Achilles tendon.  The 
examiner should specifically state 
whether there is a diagnosed disability 
involving the left ankle and/or Achilles 
tendon.  Based on the examination 
findings, history provided by the 
Veteran, as well as historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
full rationale, as to whether any current 
left ankle disability or left Achilles 
tendon disability is at least as likely 
as not the result of active military 
service or a verified period of ACDUTRA 
or inactive duty training.  In this 
regard, the examiner must be provided 
with a list of all of the Veteran's 
periods of active service, ACDUTRA and 
inactive duty training while serving in 
the Army National Guard.  A complete 
rationale should be provided for any 
opinion expressed.  

5.  The AOJ must ensure that all 
requested actions have been accomplished 
in compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the AOJ should 
readjudicate the Veteran's claims on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, both he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the 
decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this remand are to further develop the record and 
to the afford the Veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).




